O'Harrow v Cascades Can., Inc. (2022 NY Slip Op 02725)





O'Harrow v Cascades Can., Inc.


2022 NY Slip Op 02725


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


870/21 CA 20-01288

[*1]SETH O'HARROW, PLAINTIFF-RESPONDENT,
vCASCADES CANADA, INC., GREENPAC HOLDING, LLC, GREENPAC MILL, LLC, LAFRAMBOISE GROUP, LTD., NORAMPAC INDUSTRIES, INC., JAMESTOWN CONTAINER CORPORATION, MINIMILL TECHNOLOGIES, INC., DEFENDANTS-RESPONDENTS, VALMET, INC. FORMERLY KNOWN AS METSO PAPER USA, INC., DEFENDANT-APPELLANT, LOTUS GROUP, USA, INC., DOING BUSINESS AS LOTUSWORKS AND KSH SOLUTIONS, INC., DEFENDANTS. 


GIBSON, MCASKILL & CROSBY LLP, BUFFALO (ROBERT G. SCUMACI OF COUNSEL), FOR DEFENDANT-APPELLANT.
CELLINO LAW, LLP, BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
MULHOLLAND MINION DAVEY MCNIFF & BEYRER, WILLISTON PARK (ERIC N. BAILEY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS CASCADES CANADA, INC., GREENPAC HOLDING, LLC, GREENPAC MILL, LLC, NORAMPAC INDUSTRIES, INC., JAMESTOWN CONTAINER CORPORATION AND MINIMILL TECHNOLOGIES, INC. 
SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (DANIEL R. RYAN OF COUNSEL), FOR DEFENDANT-RESPONDENT LAFRAMBOISE GROUP, LTD. 
HURWITZ & FINE, P.C., BUFFALO (STEVEN PEIPER OF COUNSEL), FOR DEFENDANT KSH SOLUTIONS, INC.
LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (RICHARD S. POVEROMO OF COUNSEL), FOR DEFENDANT LOTUS GROUP, USA, INC., DOING BUSINESS AS LOTUSWORKS.

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boneillo, III, J.), entered September 2, 2020. The order denied the motion of defendant Valmet, Inc., formerly known as Metso Paper USA, Inc. for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 31, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court